Nichols, Judge.
The judgment of this court (Hendrix v. State Highway Dept., 100 Ga. App. 417, 111 S. E. 2d 635), reversing the judgment of the trial court, having been reversed by the Supreme Court of Georgia on certiorari (State Highway Dept. v. Hendrix, 215 Ga. 821, 113 S. E. 2d 761), the said judgment of this court is vacated and the judgment of the trial court is affirmed in accordance, with the judgment of the Supreme Court.

Judgment affirmed.


Felton, C. J., and Gardner, P. J., Townsend, Carlisle, Bell, and Frankum, JJ., concur.